SECURITY AGREEMENT AND PATENT AND TRADEMARK
SECURITY AGREEMENT





This Security Agreement and Patent and Trademark Security Agreement (the
“Security Agreement”) is entered into as of February 28, 2007, between PLANT
HEALTH CARE, INC., a Pennsylvania corporation (“Debtor”) and EDEN BIOSCIENCE
CORPORATION, a Washington corporation (“Secured Party”).





RECITALS





A. Pursuant to the terms of an Asset Purchase Agreement dated as of December 1,
2006 (the “Agreement”) between Debtor and Secured Party, Secured Party is
accepting from Debtor a Secured Promissory Note in the original principal amount
of $700,751 (the “Note”) as a portion of the consideration paid pursuant to the
Agreement. The Note, the Guaranty, this Security Agreement, and the Agreement,
along with all amendments and modifications thereto, and all instruments
delivered in connection therewith, are referred to as the “Documents.”
Capitalized terms used in this Security Agreement that are not defined herein
have the meanings assigned to those terms in the Agreement.





B. One of the conditions precedent to the agreement of Secured Party to close
the transactions contemplated by the Agreement is that Debtor execute this
Security Agreement and thereby grant Secured Party a first priority security
interest in certain personal property of Debtor acquired from Secured Party
pursuant to the Agreement and described in paragraph 1 of this Security
Agreement.





NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Debtor and Secured Party agree as follows:





AGREEMENT





1. Security Agreement. Debtor hereby grants to Secured Party, on behalf of
Secured Party, a security interest in the Collateral to secure the Obligations
(as defined in the Guaranty) and agrees that Secured Party shall have the rights
stated in this Security Agreement with respect to the Collateral, in addition to
all other rights that Secured Party may have under applicable law and the other
Documents. As used herein, the term “Collateral” means the following described
property of Debtor, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located:




  all of the “Equipment” and “Assigned Intellectual Property” as defined in the
Agreement and all present and future right, title and interest of Debtor in and
to that Exclusive License Agreement, dated as of May 1, 1995, between Secured
Party and Cornell Research Foundation, as the same may be amended, modified, and
the like from time to time (the “License”), solely to the extent permitted under
such License, along with all proceeds (including insurance proceeds) of the
same. In addition, the word “Collateral” includes all records and data relating
to any of the property described above, whether in the form of a writing,
photograph, microfilm, microfiche, or electronic media, together with all of
Debtor’s right, title, and interest in and to all computer software required to
utilize, create, maintain, and process any such records or data on electronic
media.




2. Representations and Warranties. Debtor represents and warrants to Secured
Party as follows:





(a) The execution, delivery, and performance by Debtor of this Security
Agreement do not and will not (i) conflict with or contravene any law, rule,
regulation, judgment, order, or decree of any government, governmental
instrumentality, or court having jurisdiction over Debtor or Debtor’s activities
or properties, (ii) conflict with, or result in any default under, any agreement
or instrument of any kind to which Debtor is a party, or by which Debtor, or any
of Debtor’s properties, may be bound or affected (other than this Security
Agreement), or (iii) require the consent, approval, order, authorization of,
registration with, or the giving of notice to any United States governmental
authority or other governmental authority, or any person or entity not a party
to the Documents;



--------------------------------------------------------------------------------




(b) The execution, delivery, and performance by Debtor of this Security
Agreement has been duly authorized by all necessary corporate action of Debtor,
do not require any shareholder approval, and do not contravene any provision of
Debtor’s articles of incorporation or bylaws;





(c) This Security Agreement constitutes the legal, valid, and binding obligation
of Debtor, enforceable against Debtor in accordance with its terms, except as
the enforceability thereof may be limited by any applicable bankruptcy,
reorganization, insolvency or other laws affecting creditors’ rights generally
or by general principles of equity;





(d) There is no action, litigation, or other proceeding pending, or, to Debtor’s
knowledge, threatened against Debtor before any court, arbitrator, or
administrative agency that may have a material adverse effect on the assets or
the business or financial condition of Debtor, or that would prevent, hinder, or
jeopardize the performance by Debtor of Debtor’s obligations under this Security
Agreement, except for such actions disclosed on the Secured Parties Schedules to
the Agreement;





(e) Debtor is familiar with all the covenants, terms, and conditions of the
Agreement, the Note and the Guaranty; and





(f) Debtor is not party to any contract, agreement, indenture, or instrument, or
subject to any restriction individually or in the aggregate that is reasonably
likely to have a material adverse effect on Debtor’s financial condition or
business, or that would in any way jeopardize the ability of Debtor to perform
Debtor’s obligations under this Security Agreement.





The foregoing representations and warranties are on-going in nature and shall
remain in force and effect until Debtor has satisfied fully (or has been
relieved of) Debtor’s obligations under this Security Agreement.





3. Perfection of Secured Party’s Security Interest. Debtor agrees to execute
such financing statements and to take whatever other reasonable actions are
requested by Secured Party to perfect and continue Secured Party’s first lien
security interest in the Collateral. Debtor hereby appoints Secured Party as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue the security interest granted in this
Security Agreement. In addition, Debtor hereby authorizes Secured Party at any
time, and without further authorization from Debtor, to file a financing
statement with respect to Debtor and the Collateral and to take such other
lawful actions reasonably deemed necessary or desirable by Secured Party to
perfect, or continue the perfection of, its security interest in the Collateral.
Debtor will reimburse Secured Party for all expenses, up to $2,500, reasonably
incurred in connection with the perfection and the continuation of the
perfection of Secured Party’s security interest in the Collateral. This is a
continuing Security Agreement and will continue in effect until all of the
Obligations are indefeasibly satisfied in full.





4. Patent and Trademark Filings. Secured Party is hereby authorized to file this
Agreement, or a summary thereof, with the U.S. Patent and Trademark Office in
order to evidence Secured Party’s rights in any Assigned Intellectual Property.
Debtor hereby appoints Secured Party as its attorney-in-fact to execute, and
agrees upon request to execute, such other and further documents as Secured
Party may reasonably deem necessary in order to evidence such rights, including
execution of summaries thereof by Secured Party in the name of Debtor.





5. Transactions Involving Collateral. Except for accounts collected in the
ordinary course of Debtor’s business or the disposition of assets, including
used equipment, in the ordinary course of Debtor’s business, Debtor shall not
sell, offer to sell, or otherwise transfer or dispose of the Collateral in any
manner not permitted by the Agreement. Debtor shall not pledge, mortgage,
encumber, or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Security Agreement, without the prior written consent of Secured Party.





Notwithstanding the foregoing, Debtor may sell items of Equipment from time to
time without Secured Party’s consent, subject to Debtor’s obligation to prepay
the Note as set forth therein.



--------------------------------------------------------------------------------




6. Termination of Security Interest. At such time as all payment obligations
under the Note have been satisfied in full, Secured Party shall execute and
deliver to Debtor all deeds, assignments, termination statements and other
instruments and to take such other actions as may be necessary or reasonably
requested by Debtor to re-vest in Debtor full title to the Collateral, and
Debtor hereby appoints Secured Party as its irrevocable attorney-in-fact from
and after such time for the purpose of executing any such documents necessary to
terminate the security interest granted herein.





7. Title. Debtor shall defend the rights of Secured Party in the Collateral
against the claims and demands of all other persons.





8. Maintenance and Inspection of Collateral. Debtor shall maintain all tangible
Collateral in substantially the same condition and repair (reasonable wear and
tear excepted) as it was in when acquired from Secured Party pursuant to the
Agreement. Debtor will not commit or permit damage to or destruction of any
material part of the Collateral. Secured Party, and its designated
representatives and agents, shall have the right to examine, inspect, and audit
the Collateral wherever located in accordance with the Agreement. Debtor shall
prosecute to completion all pending applications for intellectual property
protection of the Assigned Intellectual Property, shall maintain in full force
and effect all current registrations thereof, and shall protect and defend
against all competing applications or registrations of intellectual property
that may conflict therewith; provided that nothing herein shall require Debtor
to prosecute or maintain any such applications in connection with Assigned
Intellectual Property for which Debtor’s board of directors has determined in
good faith that the loss or abandonment of such portion of the Assigned
Intellectual Property would not have a material adverse effect on the value of
the Collateral in the aggregate or on the ability of Debtor to perform Debtor’s
obligations under this Security Agreement.





9. Compliance With Governmental Requirements. Debtor shall comply promptly in
all material respects with all laws, ordinances, and regulations of all
governmental authorities applicable to the production, disposition, or use of
the Collateral, unless the failure to do so reasonably would not be expected to
have a Material Adverse Effect. Debtor may contest in good faith any such law,
ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Secured Party’s interest in the
Collateral, in Secured Party’s reasonable opinion, is not materially
jeopardized.





10. Maintenance of Casualty Insurance. Debtor shall procure and maintain all
risks insurance, including without limitation fire, theft, and liability
coverage together with such other insurance as is customary in the industry with
respect to the Collateral, in form, amounts, coverages, and basis as is
customary in the industry and issued by a company or companies reasonably
acceptable to Secured Party. Debtor, upon request of Secured Party, will deliver
to Secured Party from time to time the policies or certificates of insurance in
form reasonably satisfactory to Secured Party. Debtor also will make reasonable
efforts to obtain stipulations that coverages will not be cancelled or
diminished without at least ten days prior written notice to Secured Party and
not including any disclaimer of the insurer’s liability for failure to give such
a notice. In connection with all policies covering assets in which Secured Party
holds a security interest, Debtor will provide Secured Party with such loss
payable or other endorsements as Secured Party reasonably may require. If Debtor
at any time fails to obtain or maintain any insurance as required under this
Security Agreement, Secured Party may (but shall not be obligated to), after 30
days’ notice to Debtor, obtain such insurance as Secured Party deems
appropriate, including if it so chooses “single interest insurance,” which will
cover only Secured Party’s interest in the Collateral. Unless Debtor provides
Secured Party with evidence of the insurance coverage as required herein,
Secured Party may purchase insurance at Debtor’s expense to protect Secured
Party’s interest. This insurance may, but need not, also protect Debtor’s
interest. Debtor is responsible for the cost of any insurance purchased by
Secured Party. The cost of this insurance may be added to the indebtedness
secured hereunder.





11. Application of Insurance Proceeds. Debtor promptly shall notify Secured
Party of any loss or damage to any material portion of the Collateral. Secured
Party may make proof of loss if Debtor fails to



--------------------------------------------------------------------------------





do so within 15 days of the casualty. All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be part of the Collateral.





12. Insurance Reports. Not more frequently than quarterly, upon the request of
Secured Party, Debtor shall furnish to Secured Party reports on each existing
policy of insurance covering any of the Collateral showing such information as
Secured Party reasonably may request including the following: (a) the name of
the insurer; (b) the risks insured; (c) the amount of the policy; (d) the
property insured; (e) the then current value on the basis of which insurance has
been obtained and the manner of determining that value; and (f) the expiration
date of the policy.





13. Debtor’s Right to Possession. Until the occurrence of an Event of Default,
Debtor shall have possession of the tangible personal property and beneficial
use of all the Collateral and may use it in any lawful manner not inconsistent
with this Security Agreement or the other Documents, provided that Debtor’s
right to possession and beneficial use shall not apply to any Collateral where
possession of the Collateral by Secured Party is required by law to perfect
Secured Party’s security interest in such Collateral. If Secured Party at any
time has possession of any Collateral, whether before or after an Event of
Default, Secured Party shall exercise such reasonable care in the custody and
preservation of the Collateral as Debtor shall request or as Secured Party would
afford to its own property, but failure to honor any request by Debtor shall not
of itself be deemed to be a failure to exercise reasonable care. Secured Party
shall not be required to take any steps necessary to preserve any rights in the
Collateral against prior secured parties, or to protect, preserve, or maintain
any security interest given to secure the Collateral.





14. Expenditures by Secured Party. If not discharged or paid when due, Secured
Party may (but shall not be obligated to), after prior written notice to Debtor,
discharge or pay any amounts required to be discharged or paid by Debtor under
this Security Agreement, including without limitation all taxes, liens, security
interests, encumbrances, and other claims at any time levied or placed on the
Collateral. Secured Party also may (but shall not be obligated to) pay all costs
for insuring, maintaining, and preserving the Collateral in accordance with the
terms of this Security Agreement. All such expenditures incurred or paid by
Secured Party for such purposes then will bear interest at the Default Rate from
the date incurred or paid by Secured Party to the date of repayment by Debtor.
All such expenses shall become a part of the Obligations and, at Secured Party’s
option, will (a) be payable on demand, (b) be added to the balance of the
Agreement and be apportioned among and be payable with any installment payments
to become due during either (i) the term of any applicable insurance policy or
(ii) the remaining term of the Agreement, or (c) be treated as a balloon payment
that will be due and payable at the Agreement’s maturity. This Security
Agreement also will secure payment of these amounts. Such right shall be in
addition to all other rights and remedies to which Secured Party may be entitled
upon the occurrence of an Event of Default.





15. Events of Default. Each of the following shall constitute an Event of
Default under this Security Agreement:





(a) The occurrence of an Event of Default under the Note;





(b) Any warranty, representation, or statement made or furnished to Secured
Party by or on behalf of Debtor under this Security Agreement is false or
misleading in any material respect, either now or at the time made or furnished;
and





(c) This Security Agreement, the Note or the Guaranty ceases to be in full force
and effect (including the failure of any document by its terms to create a valid
and perfected first priority security interest or lien in all or any portion of
the Collateral) at any time and for any reason.





16. Rights and Remedies on Default. If an Event of Default occurs under this
Security Agreement, at any time thereafter, Secured Party shall have all the
rights of a secured party under the Delaware Uniform Commercial Code. In
addition and without limitation, Secured Party may exercise any one or more of
the following rights and remedies:



--------------------------------------------------------------------------------




(a) Secured Party may declare the entire Obligations, including any prepayment
charge that Debtor would be required to pay, immediately due and payable,
following written notice to Debtor;





(b) Secured Party may require Debtor to deliver to Secured Party all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Secured Party may require Debtor to
assemble the Collateral and make it available to Secured Party at a place to be
designated by Secured Party. Secured Party also shall have full power to enter
upon the property of Debtor to take possession of and remove the Collateral. If
the Collateral contains other goods not covered by this Security Agreement at
the time of repossession, Debtor agrees that Secured Party may take such other
goods, provided that Secured Party makes reasonable efforts to return them to
Debtor after repossession;





(c) Secured Party shall have full power to sell, lease, transfer, or otherwise
deal with the Collateral or proceeds thereof in its own name or that of Debtor.
Secured Party may sell the Collateral at public auction or private sale. Unless
the Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Secured Party will give Debtor
reasonable notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made unless Debtor has signed, after an
Event of Default occurs, a statement renouncing or modifying Debtor’s right to
notification of sale. The requirements of reasonable notice shall be met if such
notice is given at least ten days before the time of the sale or disposition.
All expenses relating to the disposition of the Collateral, including, without
limitation, the expenses of retaking, holding, insuring, preparing for sale and
selling the Collateral, shall become a part of the Obligations secured by this
Security Agreement and shall be payable on demand, with interest at the rate
applicable to Prime Rate Loans from the date of expenditure until repaid;





(d) To the extent permitted by applicable law, Secured Party shall have the
following rights and remedies regarding the appointment of a receiver: (i)
Secured Party may have a receiver appointed as a matter of right, (ii) the
receiver may be an employee of Secured Party and may serve without bond, and
(iii) all fees of the receiver and his or her attorney shall become part of the
Obligations secured by this Security Agreement and shall be payable on demand,
with interest as set forth in the Note (including default interest), until
repaid;





(e) Secured Party, either itself or through a receiver, may collect the
payments, rents, income, and revenues from the Collateral. Secured Party at any
time in its discretion may transfer any Collateral into its own name or that of
its nominee and receive the payments, rents, income, and revenues therefrom and
hold the same as security for the Obligations or apply it to payment of the
Obligations in such order of preference as Secured Party may determine. Insofar
as the Collateral consists of accounts, general intangibles, insurance policies,
instruments, chattel paper, chooses in action, or similar property, Secured
Party may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose, or realize on the Collateral as Secured Party may determine. For
these purposes, Secured Party may, on behalf of and in the name of Debtor,
receive, open, and dispose of mail addressed to Debtor; change any address to
which mail and payments are to be sent; and endorse notes, checks, drafts, money
orders, documents of title, instruments, and items pertaining to payment,
shipment, or storage of any Collateral. To facilitate collection, Secured Party
may notify account debtors and obligors on any Collateral to make payments
directly to Secured Party;





(f) If Secured Party chooses to sell any or all of the Collateral and except as
otherwise set forth in the Note, Secured Party may obtain a judgment against
Debtor for any deficiency remaining on the Obligations due to Secured Party
after application of all amounts received from the exercise of the rights
provided in this Security Agreement. Debtor shall be liable for a deficiency
even if the transaction described in this subsection is a sale of accounts or
chattel paper;





(g) Except as may be expressly set forth to the contrary in this Security
Agreement, Secured Party shall have all the rights and remedies of a secured
creditor under the provisions of the Uniform Commercial Code, as may be amended
from time to time. In addition, Secured Party shall have and may exercise any or
all other rights and remedies it may have available at law, in equity, or
otherwise; and



--------------------------------------------------------------------------------




(h) All of Secured Party’s rights and remedies, whether evidenced by this
Security Agreement or the other Documents or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by Secured
Party to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Debtor under this Security Agreement, after Debtor’s failure to perform, shall
not affect Secured Party’s right to declare a default and to exercise its
remedies.





17. Amendments and Waivers. No term, provision, or condition of this Security
Agreement may be amended, waived, discharged, or terminated, except by a written
instrument signed by Secured Party and, in the case of amendments, by Debtor.





18. Entire Agreement. This Security Agreement and the other Documents set forth
and constitute the entire agreement between Secured Party and Debtor with
respect to the Obligations and the Collateral. No oral promise or agreement of
any kind or nature, other than those that have been reduced to writing and have
been set forth in this Security Agreement and in the other Documents, has been
made between Secured Party and Debtor with respect to the Obligations or the
Collateral.





19. Applicable Law. This Security Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to its
choice of law principles.





20. Expenses. Debtor agrees to pay upon demand all of Secured Party’s reasonable
costs and expenses, including attorneys’ fees, incurred in connection with the
enforcement of this Security Agreement, subject to the second to the last
sentence of Section 3 of this Security Agreement. Secured Party may pay someone
else to help enforce this Security Agreement, and Debtor shall pay the costs and
expenses of such enforcement. Costs and expenses include Secured Party’s
reasonable attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings (and
including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Debtor also
shall pay all court costs and such additional fees as may be directed by the
court.





21. Jurisdiction. Debtor hereby irrevocably submits to the venue and
jurisdiction of any state or federal court sitting in the State of Delaware, in
any action or proceeding brought to enforce or otherwise arising out of or
relating to this Security Agreement. Debtor irrevocably waives to the fullest
extent permitted by law any objection that Debtor now or hereafter may have to
the laying of venue in any such action or proceeding in any such forum, and
hereby further irrevocably waives any claim that any such forum is an
inconvenient forum. Debtor agrees that a final judgment in any such action or
proceeding may be enforced in any other jurisdiction by suit on the judgment, or
in any other manner provided by law. Nothing in this paragraph 21 of this
Security Agreement shall impair the right of Secured Party to bring any action
or proceeding hereunder in the courts of any other jurisdiction. In that regard,
Debtor irrevocably submits to the nonexclusive jurisdiction of the appropriate
courts of the jurisdiction in which Debtor is organized, or sitting in any place
where property or an office of Debtor is located.





22. Caption Headings. Caption headings in this Security Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Security Agreement.





23. Notices. All notices required to be given under this Security Agreement
shall be given in the manner specified in the Agreement.





24. Power of Attorney. Effective only during the continuance of an Event of
Default, Debtor hereby appoints Secured Party as its true and lawful
attorney-in-fact, irrevocably, with full power of substitution to do the
following: (a) to demand, collect, receive, receipt for, sue and recover all
sums of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (b) to execute, sign and endorse any and all
claims, Instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral; (c) to settle or compromise any and all claims arising under the
Collateral, and, in the place and stead of Debtor, to execute and deliver its
release and settlement for the claim; and (d) to file any claim or claims or to
take any action or institute or take part in any proceedings, either in its own
name or in the name



--------------------------------------------------------------------------------





of Debtor, or otherwise, which in the discretion of Secured Party may seem to be
necessary or advisable. This power is given as security for the Obligations, and
the authority hereby conferred is and shall be irrevocable and shall remain in
full force and effect until renounced by Secured Party.





25. Severability. If a court of competent jurisdiction finds any provision of
this Security Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity. However, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Security
Agreement in all other respects shall remain valid and enforceable.





26. Successor Interests. Subject to the limitations set forth above on transfer
of the Collateral, this Security Agreement shall be binding upon and inure to
the benefit of the parties, and their successors and assigns.





27. Waiver. Secured Party shall not be deemed to have waived any rights under
this Security Agreement unless such waiver is given in writing and signed by
Secured Party. No delay or omission on the part of Secured Party in exercising
any right shall operate as a waiver of such right or any other right. A waiver
by Secured Party of a provision of this Security Agreement shall not prejudice
or constitute a waiver of Secured Party’s right otherwise to demand strict
compliance with that provision or any other provision of this Security
Agreement. No prior waiver by Secured Party, nor any course of dealing between
Secured Party and Debtor, shall constitute a waiver of any of Secured Party’s
rights, or of any of Debtor’s obligations, as to any future transactions.
Whenever the consent of Secured Party is required under this Security Agreement,
the granting of such consent by Secured Party in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Secured Party.





28. Statutory Notice.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW (IF AND TO THE EXTENT APPLICABLE).









PLANT HEALTH CARE, INC. (“Debtor”)         EDEN BIOSCIENCE CORPORATION
(“Secured Party”)
 
By /s/ Walter V. Bratkowski
           
By /s/ Bradley S. Powell
Name: Walter V. Bratkowski
           
Name: Bradley S. Powell
Title: CFO and Treasurer
           
Title: President

 


--------------------------------------------------------------------------------